Citation Nr: 0218759	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  98-05 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected arthritis of the right knee, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected arthritis of the left knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the RO that 
assigned a 10 percent rating for the service-connected 
arthritis of the right knee, effective on June 3, 1996, 
and a 10 percent rating for the service-connected 
arthritis of the left knee, effective on October 20, 1994.  

In April 1998, the veteran requested a hearing before a 
Member of the Board; however, in an October 1998 
statement, the request was withdrawn in favor of a hearing 
before a hearing officer at the RO, which was in turn 
canceled by him in December 1998.  

In August 2002, the Board undertook additional development 
on the veteran's claims of a higher rating for the 
service-connected right and left knee disabilities, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  

The appeal is before the undersigned Member of the Board 
who has been designated to make the final disposition of 
this proceeding for VA.  



FINDINGS OF FACT

1.  The service-connected arthritis of the right knee is 
shown to be manifested by mild degenerative joint disease 
with patellar spurs with a demonstrated osteochondral 
defect, and limitation of motion (7 degrees of extension 
to 107 degrees of flexion) including pain; however, 
instability or recurrent subluxation are not shown.  

2.  The service-connected arthritis of the left knee is 
shown to be manifested by mild degenerative joint disease 
with patellar spurs with a likely degenerative tear of the 
posterior horn of the medial meniscus and limitation of 
motion (10 degrees of extension to 105 degrees of flexion) 
including pain; however, instability or recurrent 
subluxation are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected right knee disability are met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5258, 5260, 5261 (2002).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected left knee disability are met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5257, 5258, 5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 1967 to 
September 1970.  A careful review of available service 
medical records shows that, at the time of his separation 
examination in August 1970, the examiner noted the 
veteran's difficulties with locking of both knees.  

The VA records dated in March 1995 reflect that the 
veteran's original claims folder and service medical 
records were unavailable, and that the record consists of 
a "rebuilt" claims folder.  

In a March 1996 decision, the RO granted service 
connection and assigned  noncompensable ratings for the 
residuals of a left knee injury and for residuals of a 
right knee injury, effective in October 1994.  

The VA X-ray studies taken in August 1996 show minimal 
degenerative joint disease of the left knee and patellar 
spurs on both knees.  The VA progress notes dated in 
October 1996 show that the veteran complained of having 
bilateral knee pain.  Upon examination, his range of 
motion was from 0 degrees to 120 degrees.  There was no 
laxity, effusion or joint line tenderness.  The veteran 
was given an injection in the right knee.  

In a June 1997 decision, the RO assigned a 10 percent 
(combined) rating for the service-connected arthritis of 
the right and left knees.  

In a September 1997 rating decision, the RO determined 
that there was clear and unmistakable error in the June 
1997 decision and assigned a 10 percent rating for the 
service-connected arthritis of the right knee, effective 
on June 3, 1996 and a 10 percent rating for the service-
connected arthritis of the left knee, effective on October 
20, 1994.  

On an August 1998 VA examination, the veteran reported 
that he fell down a mountainside in service, ending up on 
his knees.  The knees swelled at that time.  The veteran 
was given elastic bandages and placed on limited duty.  
Since then, the veteran reported having cortisone shots 
and wearing bilateral knee braces.  He reported that he 
could not squat, that both knees popped, and that they 
ached during the day.  The veteran did not report locking, 
but noted that catching was prevalent.  

The VA examiner noted that the veteran utilized a cane in 
his left hand that had minimal wear on the tip.  The 
veteran took medication for discomfort.  The veteran wore 
elastic, soft knee braces, with patellae cutouts that 
contained no metal stays or support.  The veteran reported 
that both legs felt weak and stiff, and as if they were 
going to give way.  

On examination, there was no evidence of quadriceps 
atrophy.  There was full extension on both knees to 130 
degrees of flexion.  There was no evidence of increased 
heat, swelling, intra-articular effusion or instability.  
There was tenderness at the medial and lateral joint lines 
on both sides and with similar tenderness from three 
inches above to three inches below the joint lines on both 
sides.  

Negative drawer tests were noted; tibiofemoral rotation 
was full, but the veteran noted discomfort on this motion.  
The patellofemoral grinding tests bilaterally were mildly 
positive.  There was no evidence of anterior or posterior 
cruciate instability.  The diagnosis was that of bilateral 
patellofemoral arthritis.  The examiner found no 
instability.  

In February 1999, the veteran underwent MRI scans of his 
right and left knees at the VA.  The scan of the right 
knee revealed a small popliteal cyst, superficial 
infrapatellar bursitis, and no evidence of meniscal tear.  
The scan of the left knee revealed mucoid degeneration 
with probable superimposed degenerative tear, posterior 
horn medial meniscus and a small popliteal cyst.

The non-VA medical records show that the veteran underwent 
arthroscopic surgery of his right knee in February 2000.  
The records show that a chondroplasty of the medial 
femoral condyle was performed in a best attempt to correct 
a chondral defect.  The veteran's prognosis was guarded.  

On a March 2000 VA examination, the veteran reported 
having intermittent episodes of swelling, a constant 
aching pain, a feeling of fatigue, lack of reliability, 
and a weakness in both knees.  He reported that he could 
walk no more than three blocks without having discomfort.  
The veteran reported that he used medication for pain, as 
well as a cane intermittently and knee braces.  The braces 
were of a double upright hinged knee type.  

On examination, there was a normal wear pattern on the 
soles of both shoes.  The veteran had no limp.  The cane 
had moderate wear on its rubber tip.  An examination of 
the right knee revealed range of motion to be exactly 
similar to that of the left knee and normal.  There were 
no pain to palpation and no joint line tenderness.  

Mild patellofemoral grinding test was present on both 
sides.  The drawer sign was bilaterally negative.  There 
was no increased heat or swelling present.  
Circumferential measurement directly over the right knee 
revealed moderate joint effusion.  

X-ray studies revealed some calcification bilaterally at 
the insertion of the suprapatellar tendon.  A small 
osteophyte projecting superiorly from the anterior tibial 
plateau of the left knee was also noted.  Diagnoses were 
those of patellofemoral arthritis, bilaterally, and post-
surgery right knee.  

In an August 2000 decision, the RO assigned a temporary 
total convalescent rating for the service-connected 
degenerative joint disease of the right knee with patellar 
spurs, effective February 9, 2000 through April 2000, 
pursuant to 38 C.F.R. § 4.30 based on surgery.  A 10 
percent rating was resumed effective in May 2000.  

The non-VA medical records show that the veteran underwent 
arthroscopic surgery of his right knee in March 2001.  The 
records show that an arthroscopic "Oats" procedure was 
performed to correct a large defect of the medial femoral 
condyle measuring 10 mm. in diameter.  

In an October 2001 decision, the RO assigned a temporary 
total convalescent rating for the service-connected 
degenerative joint disease of the right knee with patellar 
spurs, effective March 28, 2001 through April 2001, 
pursuant to 38 C.F.R. § 4.30 based on surgery.  A 10 
percent rating was resumed effective in May 2001.  In an 
October 2001 decision, the RO continued the total 
convalescent rating through August 2001, with a 10 percent 
rating assigned from September 2001.   

On a December 2001 VA examination, the veteran described 
his symptoms as being swelling and pain, which were worse 
after ambulation; he could not stand, walk or bend.  When 
his symptoms were worse, he said he was unable to tie his 
shoelaces.  He reported wearing knee braces.  He reported 
taking anti-inflammatory drugs and narcotics without much 
relief and being told that he probably needed surgery on 
the left knee.  

On examination of the right knee, there were multiple 
scars from the previous surgeries.  The tenderness was 
noted infrapatellar, as well as on joint margins; 
crepitation was also noted.  His flexion was limited to 75 
degrees; extension was complete.  No instability or 
deformity was noted.  

On examination of the left knee, there was marginal 
tenderness with crepitation.  No instability or deformity 
was noted.  Flexion was limited to 85 degrees with normal 
extension.  X-ray studies revealed mild arthritic changes 
in both knees.  The diagnosis was that of knee pain post-
surgery.  The examiner opined that the veteran had 
arthritis in both knees with some osteochondral defect on 
the medial femoral condyle, as revealed on non-VA medical 
records.  

The non-VA medical records received in January 2002 
reflect that the veteran had excellent range and was 
progressing nicely in November 2001, following the "Oats" 
procedure of his right knee.  The examiner noted some 
patella femoral arthritis.  

In a November 2002 letter, the Board informed the veteran 
about The Veterans Claims Assistance Act of 2000 (VCAA), 
which enhanced the VA's obligation to notify him about his 
claims (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for 
his claims.  The Board requested that he furnish 
additional information concerning medical treatment for 
his knees.  The veteran did not reply.  

On a December 2002 VA examination, the medical history of 
the veteran's bilaterally knee disability was noted.  Such 
history included that in the previous year the veteran 
received a cartilage transplant to an articular cartilage 
defect in the right knee.  The veteran reported that, ever 
since his operation, he had constantly painful knees.  It 
was noted that his knees swelled after excessive activity 
and that walking was limited to a quarter of a mile.  It 
was also reported that he had locking in both knees.  

On examination, the veteran used a cane in his left hand 
and wore bilateral knee braces consisting of sidebars 
connected by elastic.  There was no limp when he walked 
without the knee braces and cane.  Squatting was limited 
to 70 degrees of knee flexion.  There was no effusion, 
tenderness, or instability in either knee.  

The veteran reported that knee motion was painful.  The 
right knee range of motion was from 7 degrees of extension 
to 107 degrees of flexion.  The left knee range of motion 
was from 10 degrees of extension to 105 degrees of 
flexion.  It was noted that a report of X-ray studies of 
the knees from December 2001 showed mild arthritic changes 
in both knees.  The diagnosis was that of mild 
degenerative joint disease, both knees.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which 
portion of the evidence is to be provided by the claimant 
and which part VA will attempt to obtain on behalf of the 
claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in September 1997), Statement of the 
Case (in March 1998), and Supplemental Statements of the 
Case (in September 1998, January 2002, and April 2002), 
and in a letter sent to the veteran in November 2002, the 
RO has notified him of the evidence needed to substantiate 
his claims.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claim, to include 
requesting medical records to which he has referred (i.e., 
from VA).  

The RO has also sought and obtained examinations, to 
include those conducted in August 1998, March 2000, 
December 2001, and December 2002, regarding the issues at 
hand.  Additionally, the RO has provided the veteran with 
the opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

In this case, the veteran maintains that higher ratings 
are warranted for his service-connected right and left 
knee disabilities.  Disability evaluations are determined 
by the application of a schedule of ratings that is based 
on average impairment of earning capacity.  

Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although a disability must be viewed in relation to its 
whole history, the present level of disability is of 
primary concern in a claim for an increased rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected right and left knees are 
currently each evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or 
joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating 
will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is 
rated as 20 percent disabling; and flexion limited to 15 
degrees is rated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 10 degrees is 
evaluated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension 
limited to 20 degrees is rated as 30 percent disabling; 
extension limited to 30 degrees is rated as 40 percent 
disabling; and extension limited to 45 degrees is rated as 
50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the veteran was afforded VA examinations in 
August 1998, March 2000, December 2001 and December 2002.  
The range of motion of the knees was recorded numerous 
times.  

In measuring the range of extension of the knees, the 
clinical evidence shows that extension was not limited any 
further than 7 degrees on the right and 10 degrees on the 
left.  In measuring the range of flexion of the knees, the 
clinical evidence shows that flexion was not limited any 
further than 75 degrees on the right and 85 degrees on the 
left.  Such range of motion was substantially less than 
normal (0-140 degrees).  

If strictly rated under range-of-motion Codes 5260 and 
5261, the reported ranges of motion for the right knee 
would be rated no percent.  However, the presence of 
arthritis with at least some limitation of motion supports 
the assignment of a 10 percent rating under Diagnostic 
Code 5003.  

For the left knee, the reported ranges of motion would be 
rated 10 percent under Code 5261 for actual limitation of 
extension.  

While the veteran reported having knee pain that became 
worse with activity, there was no credible evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation due to pain to the extent 
that each knee disability would be more than 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes, however, that the veteran underwent 
surgery in March 2001 in regard to repairing an 
osteochondral defect associated with the right knee.  In 
addition, an MRI in 1999 showed that the veteran had a 
probable superimposed degenerative tear of the posterior 
horn of the medial meniscus of the left knee.  

Although private medical records in November 2001 
reflected that his right knee was doing well following the 
surgical procedures, the VA examination clinical findings 
such as pain and limitation of motion reflect that his 
right knee symptoms have worsened.  It is also noted that 
on the most recent VA examination the veteran reported 
locking.  

In light of this evidence concerning the right knee, the 
Board finds that the service-connected disability picture 
more nearly approximates the criteria for a 20 percent 
rating under Diagnostic Code 5258 based on cartilage 
impairment.  

In light of the recent MRI findings for the left knee, the 
Board also finds that the service-connected disability 
picture more nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5258 based on 
cartilage impairment.  

The veteran's representative, in a January 2002 statement, 
addressed the assignment of separate ratings for both 
arthritis and instability of the knee.  The Board notes 
that separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-
5010) and for instability of a knee (Diagnostic Code 
5257).  VAOPGCPREC 23-97 and 9-98.  

Although the evidence shows that the veteran wears a 
brace, recent medical evidence reflects that his right 
knee is stable.  Moreover, there is no evidence of 
instability or recurrent subluxation of the left knee.  
Therefore, the assignment of a separate rating under 
Diagnostic Code 5257 for instability of the knee would not 
be assignable based on this evidence.  

In sum, the Board assigns higher ratings of 20 percent for 
the service-connected right and left knee disabilities 
under Diagnostic Code 5258.  38 U.S.C.A. § 5107(a).  

The Board also concludes that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for the knee disabilities.  Thus, the benefit-of-
the-doubt rule does not apply, and the claims for ratings 
higher than 20 percent must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating of 20 percent for the service-
connected right knee disability is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An increased rating of 20 percent for the service-
connected left knee disability is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

